


109 HR 5768 IH: Reclaiming the Nation's Water

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5768
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mrs. Napolitano
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to provide standards and procedures for the review of water
		  reclamation and reuse projects.
	
	
		1.Short titleThis Act may be cited as the
			 Reclaiming the Nation's Water
			 Act.
		2.Purpose;
			 definitionsThe Reclamation
			 Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.) is
			 amended—
			(1)by striking
			 section 1603;
			(2)by
			 redesignating section 1602 as section 1603; and
			(3)by inserting after
			 section 1601 the following:
				
					1602.Purposes;
				Definitions
						(a)PurposesThe purposes of this title are—
							(1)to assist in the development of permanent
				local and regional water reclamation and reuse projects in—
								(A)the States and areas referred to in the
				first section of the Act of June 17, 1902 (43 U.S.C. 391); and
								(B)the State of Hawaii; and
								(2)to further improvements in water
				reclamation and reuse technologies through the conduct of—
								(A)research; and
								(B)demonstration activities in the States and
				areas described in subparagraphs (A) and (B) of paragraph (1).
								(b)DefinitionsIn this title:
							(1)Financially
				capable project sponsorThe term financially capable
				project sponsor means a non-Federal project sponsor that is capable of
				providing—
								(A)the non-Federal
				share of the project costs; and
								(B)100 percent of the
				operations and maintenance costs of the project.
								(2)Non-federal
				project sponsorThe term non-Federal project sponsor
				means a State, regional, or local authority or other qualifying entity, such as
				a water conservation district, water conservancy district, or rural water
				district or association.
							(3)Federal
				reclamation lawsThe term Federal reclamation laws
				means the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts
				supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.).
							(4)Reclaim;
				reclamationThe terms reclaim and
				reclamation include recycling and desalination.
							(5)SecretaryThe term Secretary means the
				Secretary of the Interior.
							(6)Technically and
				financially viable projectThe term technically and
				financially viable project means a project that—
								(A)is a technically
				viable project; and
								(B)has a financially
				capable project sponsor.
								(7)Technically
				viable projectThe term
				technically viable project means a project that—
								(A)meets generally acceptable engineering,
				public health, and environmental standards; and
								(B)has obtained or is expected to obtain
				approval of all Federal, State, and local permits necessary for implementation
				of the
				project.
								.
			3.General
			 authoritySection 1603(a) of
			 the Reclamation Wastewater and Groundwater Study and Facilities Act (as
			 redesignated by section 2(2)), is amended—
			(1)by striking
			 The Secretary of the Interior and all that follows through
			 is directed to and inserting The Secretary, acting
			 pursuant to Federal reclamation laws, shall;
			(2)by striking
			 investigate and identify and inserting participate
			 in; and
			(3)by striking
			 to conduct research, including desalting and inserting
			 conduct research, including desalination.
			4.Review of
			 proposals submitted by non-federal project sponsorsThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (43 U.S.C. 390h et seq.) is amended by striking
			 section 1604 and inserting the following:
			
				1604.Review of
				proposals submitted by non-federal project sponsors
					(a)Authority to
				reviewThe Secretary shall review any project proposal under this
				title that is—
						(1)developed by a
				non-Federal project sponsor—
							(A)independently;
				or
							(B)with the
				assistance of the Department of the Interior or any other governmental or
				nongovernmental entity; and
							(2)submitted or
				resubmitted to the Secretary by a non-Federal project sponsor, including a
				project proposal that has been previously reviewed for feasibility by the
				Secretary.
						(b)RequirementsIn
				addition to complying with any requirements of other Federal laws, a project
				proposal submitted by a non-Federal project sponsor under this section
				shall—
						(1)provide sufficient
				evidence, as determined by the Secretary, to demonstrate that the
				project—
							(A)is a technically
				viable project; and
							(B)has a financially
				capable project sponsor; and
							(2)provide information
				on each of the factors described in subsection (d)(1)(B)(ii).
						(c)Determination of
				financial and technical viability
						(1)In
				generalNot later than 30 days after the date on which a
				non-Federal project sponsor submits a project proposal (including any
				supporting documentation) under subsection (a)(2), the Secretary shall provide
				to the non-Federal project sponsor written notice on whether the project
				proposal includes sufficient information under paragraph (2) for the Secretary
				to determine whether the proposed project is a technically and financially
				viable project.
						(2)ChecklistA
				project proposal shall include sufficient information for a determination under
				paragraph (1) if the proposal includes—
							(A)a map of the
				proposed project area and service area;
							(B)a project
				description or plan, including engineering plans;
							(C)the initial cost
				estimates for the project;
							(D)a financial plan
				for the project; and
							(E)a report on the
				status of any Federal, State, and local permits that are necessary to implement
				the project.
							(3)Determination of
				insufficient information
							(A)In
				generalIf the Secretary determines that there is insufficient
				information in the project proposal for the Secretary to determine whether the
				project is a technically and financially viable project—
								(i)the Secretary
				shall provide to the non-Federal project sponsor written notice that identifies
				any information that the Secretary determines to be necessary to make the
				determination; and
								(ii)the non-Federal
				project entity may submit a revised project proposal to the Secretary.
								(B)NotificationNot
				later than 21 days after the date on which a non-Federal project sponsor
				submits a revised proposal to the Secretary under subparagraph (A)(ii), the
				Secretary shall provide to the non-Federal project sponsor written notice that
				describes whether sufficient information has been provided to make a
				determination on whether the project is a technically and financially viable
				project.
							(d)Notice to
				congress
						(1)In
				generalNot later than 180 days after the date on which the
				Secretary determines that a project proposal includes sufficient information to
				make a determination on whether the project is a technically and financially
				viable project, the Secretary shall submit to Congress a written notice of the
				findings of the Secretary that includes—
							(A)a statement and
				explanation of the determination on whether the project is a technically and
				financially viable project; and
							(B)a concise
				recommendation of the Secretary on whether the project should be authorized for
				construction, that is based on, but is not required to describe—
								(i)the
				results of the review of the project proposal under subsection (a); and
								(ii)the consideration
				of the following factors:
									(I)The cost per
				acre-foot of water to be produced by the project.
									(II)The quality and
				quantity of water to be produced by the project.
									(III)The
				cost-effectiveness of the project compared with other available alternatives,
				including whether other comparatively cost-effective alternatives for meeting a
				significant water supply need for the project exist.
									(IV)Any environmental
				benefits or adverse effects of the project.
									(V)The extent to which
				the project would help serve an identified Federal interest.
									(VI)The extent to
				which the project would provide regional benefits.
									(VII)Whether the
				project demonstrates innovative or alternative technologies or processes
				relating to water treatment or waste minimization and management.
									(2)AvailabilityTo
				ensure that the determination and recommendation submitted under paragraph (1)
				are made publicly available, the Secretary shall—
							(A)transmit a copy of
				the written notice under paragraph (1) to—
								(i)the Committee on
				Energy and Natural Resources of the Senate; and
								(ii)the Committee on
				Resources of the House of Representatives; and
								(B)publish in the
				Federal Register notice of the availability of the written notice.
							(e)Revisions to
				proposal
						(1)In
				generalIf the Secretary determines under subsection (d)(1)(A)
				that a project is not a technically and financially viable project, the
				Secretary shall not be required to conduct further analysis of the project
				until the non-Federal project sponsor—
							(A)conducts an
				additional investigation of the project; and
							(B)resubmits a
				revised project proposal in accordance with this section.
							(2)CostsThe
				non-Federal project sponsor shall pay any costs associated with revising the
				project proposal under paragraph (1).
						(f)Congressional
				determination and authorization
						(1)Congressional
				determinationCongress may make the determination on whether to
				authorize a project under this title if—
							(A)the Secretary
				submits the written notice under subsection (d)(1);
							(B)by the date that
				is 60 days after the date on which a non-Federal project sponsor submits a
				project proposal under subsection (a)(2), the Secretary does not submit written
				notice to the non-Federal project sponsor under subsection (c)(1); or
							(C)by the date that
				is 180 days after the date on which the Secretary determines that a project
				proposal includes sufficient information to make a determination on whether the
				project is a technically and financially viable project, the Secretary does not
				submit the written notice under subsection (d)(1).
							(2)Congressional
				authorizationNothing in this section precludes Congress from
				authorizing a project under this title.
						(g)Transition
				provisions
						(1)In
				generalA non-Federal project sponsor that has submitted to the
				Secretary for review a feasibility study for a project under this title before
				the date of enactment of the Reclaiming the Nation's Water Act may—
							(A)submit a new
				project proposal for approval under subsection (a); or
							(B)notify the
				Secretary in writing that the non-Federal project sponsor elects to seek
				approval of the project using the previously submitted feasibility
				study.
							(2)Supplemental
				informationIf the non-Federal project sponsor makes the election
				under paragraph (1)(B), the non-Federal project sponsor may supplement the
				previously submitted feasibility study to provide additional
				information—
							(A)on whether the
				project is a technically and financially viable project; and
							(B)to address each of
				the factors described in subsection (d)(1)(B)(ii).
							(3)Determination of
				technical and financial viabilityNot later than 90 days after
				the date on which the Secretary receives notice of an election under paragraph
				(1)(B), the Secretary shall determine whether the project is a technically and
				financially viable project.
						(4)Notice to
				congressNot later than 180 days after the date on which the
				Secretary receives notice of an election under paragraph (1)(B), the Secretary
				shall submit to Congress written notice on the determination and recommendation
				of the Secretary with respect to the proposal in accordance with subsection
				(d).
						.
		5.Authorization of
			 appropriationsSection 1631 of
			 the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C.
			 390h–13) is amended—
			(1)in subsection
			 (b)(1)—
				(A)by striking
			 may not be appropriated and inserting may not be expended
			 by the Secretary; and
				(B)by striking
			 subparagraphs (A) and (B) and inserting the following:
					
						(A)Congress has
				authorized the construction of the project;
						(B)the Secretary has
				determined that the project has a financially capable project sponsor;
				and
						; 
				(2)in subsection (c),
			 by striking the non-Federal project sponsor and all that follows
			 through project's costs and inserting the project has a
			 financially capable project sponsor; and
			(3)by adding at the
			 end the following:
				
					(e)Limitation on
				new projects
						(1)In
				generalThe Federal share of the total costs of any project
				authorized under this title after the date of enactment of the Reclaiming the
				Nation's Water Act shall be not more than 20 percent.
						(2)Operation and
				maintenance costsNo Federal funds shall be used to pay the costs
				of operating and maintaining any project authorized under this title after the
				date of enactment of the Reclaiming the Nation's Water Act.
						(f)DeauthorizationAny
				project authorized under this title that has not received Federal funding by
				the date that is the later of the date that is 10 years after the date of
				enactment of the Reclaiming the Nation's Water Act or 10 years after the date
				on which construction of the project is authorized shall be
				deauthorized.
					.
			6.Reuse planning
			 assistance programThe
			 Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h
			 et seq.) is amended by adding at the end the following:
			
				1639.Reuse planning
				assistance program
					(a)In
				generalThe Secretary may cooperate with any non-Federal project
				sponsor in the preparation of any plan (including a project proposal) for the
				development of reclaimed water for reuse applications or environmental benefits
				that are in the public interest, as determined by the Secretary.
					(b)Agreement
						(1)In
				generalAt the request of a non-Federal project sponsor, the
				Secretary may enter into an agreement with the non-Federal project sponsor to
				provide for the preparation of a project proposal for review under section
				1604(a).
						(2)RequirementsAny
				project proposal prepared under an agreement entered into under paragraph (1)
				shall comply with the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.), including any
				regulations promulgated to carry out that Act.
						(3)ConsultationThe
				Secretary shall consult and cooperate with appropriate Federal, State,
				regional, and local entities during the development of each project proposal
				prepared under an agreement entered into under paragraph (1).
						(c)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to carry out this
				section not more than $4,400,000 for fiscal year 2007 and each fiscal year
				thereafter, of which—
							(A)not more than
				$500,000 shall be expended in any 1 fiscal year for a plan for any 1 project;
				and
							(B)not more than a
				total of $1,000,000 shall be made available to a non-Federal project sponsor to
				prepare a plan for any 1 project.
							(2)Federal
				shareThe Federal share of the total costs of any plan for a
				project prepared under an agreement entered into under subsection (b)(1) shall
				be not more than 50
				percent.
						.
		7.Technical and
			 conforming amendments
			(a)Technical
			 amendmentsThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (43 U.S.C. 390h et seq.) is amended—
				(1)in section 1612(a)
			 (43 U.S.C. 390h–10(a)), by striking California or and inserting
			 California, or; and
				(2)in section 1632(a)
			 (43 U.S.C. 390h–14(a))—
					(A)by striking
			 Secretary of the Interior and inserting
			 Secretary; and
					(B)in paragraph (2),
			 by striking the comma and inserting a semicolon.
					(b)Conforming
			 amendmentsThe table of sections in section 2 of the
			 Reclamation Projects Authorization and
			 Adjustment Act of 1992 (43 U.S.C. prec. 371) is amended—
				(1)by striking the
			 items relating to sections 1602 through 1604 and inserting the
			 following:
					
						
							Sec. 1602. Purposes;
				Definitions.
							Sec. 1603. General
				authority.
							Sec. 1604. Review of proposals
				submitted by non-Federal project sponsors.
						
						;
				  
				and
				(2)by inserting after
			 the item relating to section 1638 the following:
					
						
							Sec. 1639. Reuse planning
				assistance
				program.
						
						.
				
